In an action to foreclose a mortgage, the appeal is from so much of an order of the Supreme Court, Westchester County, entered March 16, 1979, as (1) granted that part of the plaintiffs and third-party defendants’ motion which was for a protective order with respect to 18 of defendants’ 26 interrogatories, and (2) granted plaintiffs and third-party defendants’ motion for a protective order to vacate defendants’ notice to produce documents, upon the ground of lack of specificity. Order modified, on the law, by adding a provision thereto vacating defendants’ Interrogatories Nos. 24 through 26. As so modified, order affirmed insofar as appealed from with one bill of $50 costs and disbursements to the respondents. Special Term should also have vacated Interrogatories Nos. 24 through 26. In those interrogatories defendants demand facts upon which respondents will rely at the trial to support certain denials or averments contained in plaintiff-respondent’s reply to defendants’ answer and counterclaim. Such demands are too vague and broad in scope, and impermissibly seek matter made in preparation for trial, which is privileged (attorney work product). Mollen, P. J., Titone, O’Connor and Mangano, JJ., concur.